DETAILED ACTION
The following Office action concerns Patent Application Number 16/646,772.  Claims 1-12 are pending in the application.
Claims 2-5 and 7 are withdrawn from consideration as being drawn to non-elected species.
Election/Restrictions
A restriction requirement was sent to the Applicant on January 27, 2021.  The Applicant was required to elect among several species of the invention.  The Applicant responded to the restriction requirement on February 17, 2021 and elected a species having p and r of 0 or 1 and q of 0, 1, or 2.  The election was made with traverse.  In traversing the restriction requirement, the Applicant argues that the claims have a special technical feature which makes a contribution over the prior art and that search and examination of the entire application could be conducted without serious burden.  However, the grounds of rejection over Hatakeyama discussed below show that the common technical feature of the claims was known in the prior art.  In addition, examination of ten different chemical species, such as those claimed in the instant application, requires additional search and consideration for each additional species.  Such additional search and consideration constitutes a serious burden for the examiner.  Therefore, restriction is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 6 and 8-12 are rejected under 35 U.S.C. § 112(b) because the term “these systems” in claim 1 (definition of “R”) lacks antecedent basis.  MPEP § 2173.05(e).
Claims 1, 6 and 8-12 are rejected under 35 U.S.C. § 112(b) because the term “preferably” in claim 1 (definition of “R”) is indefinite.  It is unclear if “preferably” means required.
Claim 6 is rejected under 35 U.S.C. § 112(b) because the limitation “p and r...are selected from 0 and 1” is indefinite for having improper Markush form. See MPEP § 2173.05(h). It is unclear if the term “and” in the list of elements requires all of the elements to be included.
Claim 6 is rejected under 35 U.S.C. § 112(b) because the limitation “q is selected from 0, 1 and 2” is indefinite for having improper Markush form. See MPEP § 2173.05(h). It is 
Claim 9 is rejected under 35 U.S.C. § 112(b) because the claimed method of using recited as "the use of a compound as claimed in claim 1” is indefinite.  The claim does not set forth any step involved in the method of using the compound in an electronic device.  It is unclear what method the applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP § 2173.05(q).
Claim 12 is rejected under 35 U.S.C. § 112(b) because the use limitation “characterized in that the compound is used in an emitting layer” is indefinite.  The claim does not set forth any step involved in the method of using the compound in an emitting layer.  It is unclear what method the applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP § 2173.05(q).
Claim 12 is rejected under 35 U.S.C. § 112(b) because the term “preferably” is indefinite.  It is unclear if “preferably” means required.
Claim 12 is rejected under 35 U.S.C. § 112(b) because the term “further matrix materials” lacks antecedent basis.  MPEP § 2173.05(e).

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 8-12 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 .
Hatakeyama teaches a compound of formula 
    PNG
    media_image1.png
    161
    428
    media_image1.png
    Greyscale
(par. 20), wherein “X” includes boron, and “Y” and “Z” each include N-R (p. 4, m.t.), and wherein R includes aryl, such as phenyl (p. 4 and 13, m.t.).  The above compound satisfies claimed formula (1) with p, q, r, s, t equal to zero.  The compound is used in an organic electroluminescent device (p. 1, m.t.).  The compound is used in a light emitting layer in combination with other compounds (p. 36, m.t.).
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that selection of the X, Y, and Z substituents corresponding to the instant claims would have been obvious to a person of ordinary skill in the art since Hatakeyama teaches a compound containing each of the recited substituents.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 22, 2021